DETAILED ACTION
This office action is in response to the communication received March 22, 2021 concerning application number 16/073,007.
The amendments of claims 12, 13, 28 and 29 are acknowledged with claims 16-29 being withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding Pryor are persuasive and rejections over Pryor are withdrawn.
Applicant’s arguments regarding Hermann are not persuasive. Applicant argues that the assembly shown in Figs. 15 and 16 are mounted in a rotor of the centrifuge, in contrast to the claimed bag hanging assembly being hung outside of a rotor on a blood component separation device. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bag hanging assembly being hung outside of a rotor on a blood component separation device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The language only requires that the bag hanging assembly is hung on a blood component separation device, and as the rotor and centrifuge are part of the blood component separation device, the bag hanging assembly being hung on them fulfills this limitation. Applicant also argues that the base plate of Hermann is not sheet-like, as a sheet-like plate requires a rectangle comprising a rigid material. 
Applicant’s arguments that dependent claims 13-15 are allowable as depending from allowable independent claim 12 are not persuasive, as claim 12 is rejected below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US 2007/0209708).
Regarding claim 12, Hermann discloses a bag hanging assembly (see Figs. 15-16), the assembly comprising: a main body including a hook unit 137-144 and a sheet-like base plate 131,132 (see Figs. 15-16, using broadest reasonable interpretation, the plate is flat like a sheet); and a plurality of bags (see para. 171), wherein the assembly is hung on a blood component separation device (see Fig. 3, Abstract, para. 2, bag is for placement in device that separates blood components and para. 16, mounting means, bag hanging assembly mounted and therefore, hangs inside blood component separation device), plurality of bags is hooked to the hook unit (see para. 171), and the individual bags of the plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann.
Regarding claim 13, teachings of Hermann are described above, and Hermann further discloses the hook unit is provided on an upper surface of the sheet-like base plate (see Fig. 15, upper half surface of 131,132) in this embodiment does not disclose the assembly main body further including a cover configured to cover the upper surface of the sheet-like base plate and the hook unit in an initial state, and to allow the plurality of bags to be attached from the hook unit when being opened. 
In Figure 10 of Hermann a bag hanging assembly that hooks a plurality of bags into the assembly is disclosed (see Figs. 8-9), with the bag hanging assembly further including a cover in the form of a separation bag over the top of the assembly in an initial state such that when the cover is removed in a later state, the hooks can then be released, allowing the bags to be released (see Figs. 8-10, para. 156), allowing for a compact bag assembly for the separation of a composite liquid. It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the embodiment of Fig. 15 (including para. 156 for bags) of Hermann further include a separation bag over the top of the assembly in the form of a cover in an initial state, such as when the cover is removed in a later state, the assembly can be opened and the bags can be released, this configuration disclosed by Hermann and allowing for a compact bag assembly for the assembly allowing for separation of a composite liquid that has a separation bag and related product bags. Consequently, the removal of the cover would allow the plurality of bags to be detached from the hook unit when being opened. 
Regarding claim 14, teachings of Hermann are described above and Hermann further discloses wherein the hook unit includes a plurality of hooks on which the plurality of bags is hooked, 
Regarding claim 15, teachings of Hermann are described above and Hermann further discloses the assembly main body further includes a hook capable to bundle and fasten a plurality of tubes of a blood sampling line set (see Fig. 16, para. 4, disclosing tubes connected to bags, if hook unit is considered 141-144, hook 137-139 is capable of having some of the tubes hooked on it such that they are bundled and fastened).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781